DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-6 of US Application No. 16/292,245, filed on 03/04/2019, are currently pending and have been examined. 
		
	Information Disclosure Statement
	The Information Disclosure Statements filed on 03/04/2019 and 04/09/2021 have been considered. An initialed copy of form 1449 for each is enclosed herewith.
	
Specification
The disclosure is objected to because of the following informalities: 

¶ [0015] states: “Thus, according to the embodiment of the present disclosure, the engine torque is temporarily to operate the first motor…” (Emphasis added), the Examiner notes that there appears to be a missing word(s) between “temporarily” and “to”; 

compeered to…” (Emphasis added) the Examiner notes that the word “compeered” should be corrected to “compared”;

¶ [0063] states: “…determines that knocking of the engine 1 may be caused to reduce the output performance of the engine 1…” (Emphasis added) Examiner notes that this sentence indicates that the knocking of the engine is purposefully caused to reduce the output performance of the engine. However, the Examiner believes the Applicant meant to indicate that the output performance of the engine is reduced due to the undesirable knocking of the engine;

Appropriate correction is required.

Claim Objections
	Claim 1 is objected to because of the following informalities:  Claim 1 recites in part: “…the control system comprising…” Examiner believes that this limitation should recite --the control system further comprising--

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites in part: “wherein the controller is configured to increase an output torque of the engine compared to an output torque of the engine to be generated to achieve a required output power by a driver at normal temperature thereby operating the first motor to generate an electric power, when the required output power is greater than a predetermined power, and output performances of the secondary battery and the engine are changed due to low temperature.” (Emphasis added) This limitation appears to be an unclear direct translation of a foreign application and as such fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

	For the purpose of this examination the Examiner will interpret this limitation as “…to increase an output torque of the engine, compared to a current output torque of the engine, to achieve an output torque power required by a driver at normal temperature…”

Appropriate clarification is required.
	
	The term "more promptly" in claims 4 and 5 is a relative term which renders the claim indefinite.  The term "more promptly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	For the purposes of the examination the Examiner will interpret this claim to mean any increase in engine speed. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumata et al. (US 2012/0016549 A1, “Katsumata”).

	Regarding claim 1, Katsumata discloses a control device and control method for electric motor vehicle and teaches: 

A control system for a hybrid vehicle comprising: (hybrid vehicle 1 contains a plurality of controllers 20-24, i.e., a control system - See at least ¶ [0033] and Fig. 1)

an engine; (hybrid vehicle 1 contains engine 11 - See at least ¶ [0034] and Fig. 1)

a first motor that has a generation function, (hybrid vehicle 1 contains generator 12, i.e., a first motor - See at least ¶ [0035] and Fig. 1) and that translates an output power of the engine into an electric power; (engine 11 transmits drive power to be used to generate power to the generator 12. Engine 11 together with generator 12 constitute a power generation device 10 - See at least ¶ [0034] and Fig. 1)

a secondary battery that is charged with the electric power generated by the first motor; and (regenerative power from generator 12 is charged to the battery 17, i.e., a secondary battery - See at least ¶ [0037] and Fig. 1)

a second motor that translates an electric power supplied from the secondary battery (drive motor 15, i.e., a second motor, receives drive power from battery 17 - See at least ¶ [0036]) into torque to be delivered to drive wheels to establish a drive force, (drive motor 15 generates drive power and transmits the drive power to the drive wheels 18 - See at least ¶ [0039] and Fig. 1) the control system comprising: 

a controller that controls the engine, the first motor, the second motor, and the secondary battery, (system controller 20 issues commands to each controller 21-24, i.e., controls the engine, first motor, second motor, and secondary battery - See at least ¶ [0043]-[0045] and Fig. 1)

wherein the controller is configured to increase an output torque of the engine (engine controller 21 controls engine 11 so as to achieve a target engine torque indicated in a command issued by the system controller 20 - See at least ¶ [0040]; the target generating rotating speed and engine torque relationship indicates that generally as the rotating speed of the generator increases the torque from the engine also increases - See at least ¶ [0053] and Fig. 6) compared to an output torque of the engine to be generated to achieve a required output power by a driver at normal temperature  thereby operating the first motor to generate an electric power, when the required output power is greater than a predetermined power, and output performances of the secondary battery and the engine are changed due to low temperature. (generator 12 generates power to provide energy for motor 15. Generation of power for motor 15 occurs when the requested drive power PD0, i.e., a required output power, is greater than POUT, i.e., a predetermined power. - See at least ¶ [0120]-[0126] and Fig. 12-16)

	Regarding claim 2, Katsumata further teaches:

wherein the controller is further configured to shift an operating point of the engine temporarily from a current 28point to a temporal point (the solid line in FIG. 6 is a target operation line indicating a specific relationship between the rotating speed of the generator 12 and the torque at the engine 11 set in advance by taking into consideration the fuel efficiency at which the output torque of the engine is increased when a temperature is low, and (as discussed above in claim 1, as battery 17 temperature, i.e., a temperature, decreases its output capacity also decreases. This requires the generator to increase its rotating speed, i.e., engine 11 increases torque to achieve greater generator 12 rotating speeds - See ¶ [0053], [0117]-[0118] and Fig. 6)

further shift the operating point from the temporal point to a normal point, which is set based on the required output power at the normal temperature, (output isograms (dotted lines in fig. 6) are set together with the target operation line in the operating point map. The target generator rotating speed and the target engine torque are ascertained as values corresponding to an intersecting point at which the target operation line and the output isogram corresponding to a target power generation value intersect each other - See at least ¶ [0053] The operating point is based on target power generation value, which is based on the temperature of the battery) and at which the output torque of the engine is smaller than that at the temporal point (If the battery 17 is operating at a normal temperature, then the output capacity of the battery would not be reduced by the lower temperatures. Therefore, the power generation value would not be as large as in lower temperatures. A lower power generation value would require less torque from the engine - See at least ¶ [0118]-[0121] and Fig. 6) and a speed of the engine is higher than that at the temporal point. (as torque decreases RPM tends to increase - See at least Fig. 4)

	Regarding claim 5, Katsumata further teaches:

wherein the controller is further configured to temporarily increase the output torque of the engine, and to increase the speed of the engine more promptly compared to a case of controlling the speed of the engine based 29on the required output power at the normal temperature, when a state of charge level of the secondary battery is equal to or lower than a predetermined level. (battery controller 23 calculates allowable input power and allowable output power (POUT) in correspondence to a temperature of the battery 17, an internal resistance of battery 17, and an estimated state of charge, and outputs the calculated allowable output power to the system controller 20. - See at least ¶ [0042] The requested power generation value increases as SOC decreases - See at least ¶ [0122] and Fig. 15; as the power generation value increases the required output from the generation motor 15 also increases, i.e., the engine will increase torque to increase power generation of the generation motor in order to meet an increase of demand due to a lower SOC - See at least ¶ [0122]-[0127])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata, as applied to claim 1, and in further view of Aoki et al. (JP 2003-111206, “A0ki”).

	Regarding claim 3, Katsumata discloses a controller that is configured to shift the operating point of the engine from a temporal point to a normal point. Katsumata does not explicitly teach that this shift occurs before a temperature of the first motor reaches a predetermined level. However, Aoki discloses a hybrid vehicle drive control system, method, and program and teaches: 

wherein the controller is further configured to shift the operating point of the engine from the temporal point to the normal point before a temperature of the first motor reaches a predetermined level. (the hybrid controlling device restricts the engine torque in response to detecting a high temperature of the generator - See at least ¶ [0012]-[0013] and [0151]-[0153])

	In summary, Katsumata discloses controlling the output power of an engine, via operating points, in order to meet demands of the generator and drive motor. Katsumata does not explicitly teach shifting the operating points based on the temperature of the first motor. However, Akoi discloses hybrid vehicle drive control 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the control device and control method for electric motor vehicle of Katsumata to provide for the hybrid vehicle control system, as taught in Akoi, to provide the hybrid type vehicle drive controlling device with which generator revolving speed does not become high excessively. (At Aoki ¶ [0031])	

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata, as applied to claim 1, and in further view of Hanyu et al. (US 2002/0117858 A1, “Hanyu”).

	Regarding claim 4, Katsumata does not explicitly teach wherein the controller is further configured to temporarily increase the output torque of the engine, and to increase the speed of the engine more promptly compared to a case of controlling the speed of the engine based on the required output power at the normal temperature, when a temperature of coolant water for cooling the engine is equal to or higher than a predetermined level. However, Hanyu discloses a hybrid motor for a vehicle and teaches: 

wherein the controller is further configured to temporarily increase the output torque of the engine, and to increase the speed of the engine more promptly compared to a case of controlling the speed of the engine based on the required output power at the normal temperature, when a temperature of coolant water for cooling the engine is equal to or higher than a predetermined level. (if the cooling water temperature is equal to or lower than a threshold, the engine torque is increased while continuing running by the engine, and the surplus torque is fed by the power plant 109 whereby the cooling water temperature may be increased. In the present invention, the threshold temperature is about 230 C - See at least ¶ [0028])

	In summary, Katsumata teaches that the engine controller controls the extent to which the throttle is opened at the engine, the engine timing, the fuel supply, etc. in correspondence with signals indicating rotating speed of the engine and cooling water temperature. Katsumata does not teach the controller is further configured to temporarily increase the output torque of the engine, and to increase the speed of the engine more promptly compared to a case of controlling the speed of the engine based on the required output power at the normal temperature, when a temperature of coolant water for cooling the engine is equal to or higher than a predetermined level. However, Hanyu discloses a hybrid motor for a vehicle and teaches increasing the engine torque to increase the coolant water temperatures for maintaining the functionality of the catalyst. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the control device and control method for electric motor vehicle of Katsumata to provide for the 	


	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata, as applied to claim 1, and in further view of Heap et al. (US 2009/0118923 A1, “Heap”).
	
	Regarding claim 6, Katsumata discloses a powertrain system for a hybrid vehicle. Katsumata does not explicitly disclose wherein the engine is used not only to drive the first motor by the output torque generated by the engine, but also to establish the drive force by delivering the output torque generated by the engine to the drive wheels. However, Heap discloses a method for controlling a powertrain system based on penalty costs and teaches: 

wherein the engine is used not only to drive the first motor by the output torque generated by the engine, (power distribution from the engine to the motors occurs through planetary gears 24 - See at least ¶ [0029]-[0032] and Fig. 1) but also to establish the drive force by delivering the output torque generated by the engine to the drive wheels. (torque from engine 14 is transferred through transmission 10 to the drive wheels via driveline 64 - See at least ¶ [0013] and  Fig. 2)

	In summary, Katsumata discloses a powertrain system for a hybrid vehicle containing an engine, a generator, and a motor. Katsumata does not explicitly teach that 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the control device and control method for electric motor vehicle of Katsumata to provide for the method for controlling a powertrain system based on penalty costs, as taught in Heap, to determine optimum system efficiency based upon operator demand for power, battery state of charge, and energy efficiencies of the engine and the first and second electric machines. (At Heap ¶ [0031])	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662                          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662